Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 13-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22. Examiner notes that claim 20 is being examined at this time as it does read on the elected invention.
Information Disclosure Statement
3.	The information disclosure statement filed 5/6/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign document information referred to therein has not been considered. The domestic documents have been considered.
Claim Objections
4.	Claim 1 is objected to because line 7 should read “the first lock member” instead of “the first closure member”. Appropriate correction is required.
5.	Claim 1 is objected to because line 12 should read “the second lock member” instead of “the second closure member”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 4-6, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borner WO 2016/037700 A1).
Regarding claim 1, Borner discloses an accessory mounting fixture for a vehicle (vehicle not being claimed in combination), the accessory mounting fixture comprising: a fixture body (4) connectable to a vehicle surface (vehicle surface not being claimed in combination and nothing is physically preventing a user from adhering or otherwise connecting the Borner fixture body to a vehicle surface) and having a substantially U-shape defining a frontal opening adapted for receiving an accessory portion (accessory not currently being claimed in combination); and a locking assembly (5/8) operatively connected to the fixture body and adapted to selectively secure the accessory portion within the frontal opening, the locking assembly comprising: a first lock member (5) having a proximal end pivotally connected (at 12) to the fixture body on a first side of the frontal opening and a distal end, the first locking member being operable between a closed position (Figure 2) where the first lock member extends across the frontal opening and the distal end engages the fixture body on a second side of the frontal opening for confining the accessory portion within the frontal opening, and an open configuration (Figure 1); and a second lock member (8) having a proximal end pivotally connected (at 13) to the fixture body on the second side of the frontal opening and a distal end, the second lock member being operable between a closed position (Figure 3) where the second lock member at least partially covers the first lock member, and an open configuration (Figure 2), wherein positioning the first and second lock members in the closed position at least partially secures the accessory portion within the frontal opening.  
Regarding claim 4, Borner discloses the accessory mounting fixture of Claim 1, wherein positioning the second lock member in the closed position prevents moving the first lock member in the open position (Figure 8).  
Regarding claim 5, Borner discloses the accessory mounting fixture of Claim 1, wherein one of the first and second lock members comprises a locking recess (26, Figure 7), and wherein the other one of the first and second lock members comprises a locking protrusion (27, Figure 7), the locking protrusion being complementarily-shaped relative to the locking recess and configured to engage the locking recess when positioning the first and second lock members in the closed position (Figure 8).  
Regarding claim 6, Borner discloses the accessory mounting fixture of Claim 5, wherein the locking protrusion comprises a protrusion surface, and the recess comprises a recess surface, and wherein when the first and second lock members are in the closed position, the recess surface is adapted to abut against the protrusion surface when opening the first lock member, thereby blocking movement of the first lock member (Figure 8).  
Regarding claim 12, Borner discloses the accessory mounting fixture of Claim 1, wherein the vehicle is a snowmobile (the vehicle is not currently being claimed in combination), and the vehicle surface is a snowmobile tunnel (the vehicle surface is also not currently being claimed in combination, and nothing is physically preventing a user from adhering or otherwise connecting the Borner fixture body to a snowmobile tunnel).  
Regarding claim 20, Borner discloses an accessory mounting fixture for mounting an accessory to a vehicle, the accessory mounting fixture comprising: a fixture body (4) removably connectable to the vehicle (nothing is physically preventing a user from adhering or otherwise connecting the Borner fixture body to vehicle) and having a substantially U-shape defining a frontal opening adapted for receiving an accessory portion; and a locking assembly (5/8) operatively connected to the fixture body and comprising a first lock member (5) pivotally connected (at 12) to the fixture body on a first side of the frontal opening, and a second lock member (8) pivotally connected (at 13) to the fixture body on a second side of the frontal opening, the first and second lock members being operable to cooperate and selectively close the frontal opening (Figure 2); the locking assembly being operable between an open configuration (Figure 1) where access is provided to the frontal opening for positioning the accessory therein, and a closed configuration (Figure 2) where the frontal opening is at least partially closed and where the accessory portion is generally confined within the frontal opening, where operation of the locking assembly from the open configuration to the closed configuration comprises pivoting at least one of the first and second lock members inwardly to extend across the frontal opening, the locking assembly being further operable in a locked configuration to secure the first and second lock members in the closed configuration in order to secure the accessory portion within the frontal opening.
Allowable Subject Matter
9.	Claims 2, 3, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        6/16/22